Per Curiam,
While standing at a street crossing the plaintiff signaled the motorman of an approaching car to stop. He saw the power turned off, the brakes applied and the speed reduced, and as the car reached the crossing and was running slowly, he attempted to get on the front platform. He succeeded in getting his feet on the lower step and was in the act of raising one of them to the platform, when he was thrown off by the motion of the car, which was accelerated by turning on the power. His reason for not waiting until the car stopped was that he thought it would stop before the back platform came in line with the crossing and he would be obliged to walk in the snow to reach it. If it be assumed that the motorman was negligent in turning on the power, the plaintiff’s right to recover was defeated by his own negligence in attempting to get on a moving trolley car. If he had escaped the consequences *129of his own negligence and reached a place of safety on the car where he was injured by the subsequent negligence of the motorman, he might have sustained an action. But he did not succeed in getting on, the act was never completed and he was injured while doing what we have said is negligence per se. The case is on all fours with Hunterson v. Union Traction Co., 205 Pa. 568.
The judgment is affirmed.